PURCHASE AGREEMENT This Purchase Agreement (this “Agreement”) is made and entered into as of May 28, 2009, among Exx.com LLC, a New Jersey limited liability company (the "Company"), James Dovico and Douglas Carter (together, the “Seller”), and StarInvest Group, Inc., a Nevada corporation (the “Buyer”). WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, all the membership interests (the “Interests”) of the Company, representing 100% of the equity capital of the Company on a fully-diluted basis; WHEREAS, in consideration for the
